Title: From John Adams to Samuel Osgood, 12 April 1783
From: Adams, John
To: Osgood, Samuel


Dear Sir,
Paris April 12th. 1783.

Recollecting the Correspondence, which passed between you & me in the Year 1775, I have been sometimes in hopes you would have revived it, since you have been in Congress.— A Multitude of things have been transacted in Congress, the Grounds, Motives & Objects of which have never been explained to me; so that I have been frequently at a loss to regulate my own Conduct— I have been somewhat cautious too of writing to particular Members of Congress upon public Subjects, because of the critical & dangerous Situations in which our Affairs have been—least Occasion should have been given to Misrepresentation— The Times however are past, which required such Cautions, and I should advise the Members of Congress & their foreign Ministers to correspond freely with each other in future.— There will no longer be so much to be apprehended from the Capture of Letters at Sea, or their Stoppage in a Post Office. The unavoidable Difficulties of Correspondence have been heretofore very great, but they have been made much greater by Art.
I hope by this Time Gentlemen are cured of their implicit Confidence, and convinced, that they must see with their own Eyes, hear with their own Ears and judge with their own Understandings, or be cheated— There is but one Maxim, which is universal, and that is, that “We ought to trust Nobody in Europe”—Absolutely Nobody. All American Offices in Europe should be filled with Americans— And nothing should be done but upon American Intelligence—otherwise you will be carried to Market every day, and sold sometimes for Cash, sometimes for Offices and sometimes for Glory, and not seldom even for Caprice.
Indiscreet Confidence has gone very near ruining our Country heretofore, and it has been saved by such hazardous Resolutions as very few will ever venture upon, and indeed by such as ought never to be drawn into Precedent— I hope no Case will ever occur, in which they may be imitated.
The Shackles which have been fastened upon American Ministers have obstructed and injured our Cause in a great degree— And for what? For no other Reason under Heaven, than to give to one French Minister and one American Minister the Reputation of doing every thing— That one Soul burning in the Flames of Ambition may be cooled with the proud Title of “Pacificateur de l’Europe,” and another with that of “Pacificateur de l’Amerique.”— Gentlemen must search the human Heart a little more profoundly, than they seem to have done on some Occasions, or our Country will be made the Sport of Passions, in which She has no Interest.—
I wish You, Sir, a long Career in the Service of your Country, and more pleasure & better Success in it, than has fallen to the Lot of your / Friend & Hble Servt.
